Case 1:19-cv-01499-CMA-NYW Document 1 Filed 05/24/19 USDC Colorado Page 1 of 13




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  Case No.

  JANET MONSON,

         Plaintiff,

  v.

  STATE OF COLORADO, and
  COLORADO DEPARTMENT
  OF HUMAN SERVICES,

        Defendant.
  ______________________________________________________________________________

                         COMPLAINT AND JURY DEMAND
  ______________________________________________________________________________

         Plaintiff Janet Monson, by and through counsel, Finger Law, P.C., brings this Complaint

  and Jury Demand against the Defendants, the State of Colorado and the Colorado Department of

  Human Services (“DHS”), and alleges:

                                         INTRODUCTION

         1.      This is an action by Janet Monson, a talented and highly educated woman of

  Korean heritage, against the State of Colorado and the Colorado Department of Human Services,

  seeking damages to redress violations of Plaintiff’s rights relating to discriminatory pay practices

  which disproportionately pay white and non-Asian Pacific employees more than the Plaintiff for

  equal or substantially equal work. Prior to the initiation of this complaint, Ms. Monson sough to

  remediate the discriminatory pay issue through internal complaints and grievances within the

  Department of Human Services.

                                             PAGE 1 OF 13
Case 1:19-cv-01499-CMA-NYW Document 1 Filed 05/24/19 USDC Colorado Page 2 of 13




          2.      These efforts have been rebuffed with the Department refusing to provide the

  Plaintiff an explanation as to why she is receiving unequal pay. Additionally, Ms. Monson’s

  raising of the issue of unequal pay and discriminatory practices has caused management to target

  her. On information and belief this targeting includes a plan to demote or terminate her.

                                               PARTIES

          3.      Plaintiff, Janet Monson, is an Asian (Korean) female who is employed by the State

  of Colorado, and the Colorado Department of Human Services. She has the appearance of a person

  who is Asian and female, and she has an accent which also identifies her as someone who is of

  Asian descent. She is the Director of Nursing (classified in the state system as Nurse VI) at Wheat

  Ridge Regional Center. Ms. Monson has 13 years of nursing experience with the Defendants. She

  has been in the position of Director of Nursing since April 2016. Prior to that, she held the

  positions of Nurse I, II, and III.

          4.      Defendant State of Colorado is a state of the United States and the Colorado

  Department of Human Services is a political agency and governmental department of the state,

  within the executive branch. Defendants at all relevant times were Plaintiff’s “employer” within

  the meaning of relevant statutes. The Defendants are employers as defined by anti-discrimination

  statutes, including 42 U.S.C. § 2000e.

                                       JURISDICTION AND VENUE

          5.      Plaintiff is a resident of Colorado, with a residence address located at 9140 W. 35th

  Ave., Wheat Ridge, CO 80033.

          6.      The Defendant, the State of Colorado, is a political entity, a state and part of the

  United States of America. It is an employer as defined by 42 U.S.C. § 2000e and is prohibited from
                                             PAGE 2 OF 13
Case 1:19-cv-01499-CMA-NYW Document 1 Filed 05/24/19 USDC Colorado Page 3 of 13




  discriminatory employment practices based on race, creed, color, national origin, and sex.

  Colorado and the Department of Human Services of Colorado receive federal funds from the

  United States to operate numerous programs, and as such are obligated to abide by federal

  anti-discrimination laws. The State of Colorado is a unitary employer and pays employees salaries

  and compensation and provides employment-related benefits, such as health insurance. The state

  also contributes for employees to a Public Employee Retirement Account (PERA).

         7.      This Court has jurisdiction over the action pursuant to 28 U.S.C. § 1331, because

  the instant action revolves around federal questions arising between the parties.

  8.             This Court has jurisdiction over this matter, pursuant to 42 U.S.C. §. 2000e-5; 28

  U.S.C. § 1331; 28 U.S.C. § 1343(a).

         9.      The events, transactions, acts, and omissions of this action occurred within the

  District of Colorado, and all parties are located therein.

         10.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(a) and (b).

                                ADMINISTRATIVE EXHAUSTION

         11.     Plaintiff timely satisfied her statutory obligation to exhaust administrative remedies

  by timely filing a charge of discrimination against the Defendant with the Equal Employment

  Opportunity Commission on or about June 29, 2018.

         12.     On March 28, 2019, the EEOC issued a Notice of Right to Sue and the Plaintiff

  brings this civil action within ninety (90) days of having received that notice.

                                    FACTUAL ALLEGATIONS

         13.     On September 11, 2006, Ms. Monson was hired by the Defendant into the position

  of Nurse I, an entry level nursing position, and has been employed with the Department of Human
                                              PAGE 3 OF 13
Case 1:19-cv-01499-CMA-NYW Document 1 Filed 05/24/19 USDC Colorado Page 4 of 13




  Services for approximately 13 years.

          14.     Ms. Monson is a female, and her race and national origin is Asian (Korean). She is

  a citizen of the United States.

          15.     Ms. Monson’s salary at the time she was hired was $4,288/month.

          16.     Ms. Monson was hired to work at the Wheat Ridge Regional Center. The Wheat

  Ridge Regional Center is an agency within the Department of Human Services. It houses and cares

  for adults with disabilities.

          17.     The Colorado Department of Human Services operates three regional centers, one

  in Wheat Ridge, one in Pueblo, and one in Grand Junction.

          18.     Ms. Monson’s work performance was satisfactory or well above satisfactory as a

  Nurse I, as reflected in her evaluations.

          19.     On or about February 15, 2009, Ms. Monson obtained a promotion to the position

  of Nurse II. As a Nurse II, Ms. Monson’s salary was $4,980.94/month.

          20.     Ms. Monson’s work performance was satisfactory or well above satisfactory as a

  Nurse II, as reflected in her evaluations.

          21.     On or about April 3, 2012, Ms. Monson obtained a promotion to the position of

  Nurse III (Nurse Supervisor). Ms. Monson’s salary was $5,229/month.

          22.     Ms. Monson’s work performance as a Nurse III was satisfactory or well above

  satisfactory, as reflected in her evaluations.

          23.     On or about May 11, 2016, Ms. Monson competed for and was promoted to the

  position of Director of Nursing (Nurse VI). She was paid $7,360/month.

          24.     Ms. Monson in her initial evaluation as a Nurse VI received an overall score of
                                               PAGE 4 OF 13
Case 1:19-cv-01499-CMA-NYW Document 1 Filed 05/24/19 USDC Colorado Page 5 of 13




  exceeding expectations.

         25.       Ms. Monson is highly educated. She has a licensure as a registered nurse, which she

  obtained with an associate degree from Front Range Community College with a 4.0 out of 4.0

  grade point average.

         26.       She also has a Bachelor of Science in Nursing from the University of Colorado,

  where she had a G.P.A. of 3.9 out of 4.0.

         27.       Ms. Monson completed clinical training, and has experience from working at, the

  Tri County Health Department, the Jefferson County Health Department, and Jefferson County

  Kaiser Grants.

         28.       Prior to working as a nurse, Ms. Monson successfully owned and managed her own

  import and export business.

         29.       Ms. Monson’s current supervisor is April Grimsley, a white female, who is

  responsible for overall management of the Wheat Ridge facilities.

         30.       Ms. Monson has also in the past been supervised by Dawn Jacobs, a white female.

         31.       The management structure of the Department is all white or nearly all white. By

  information and belief, there are no Asians in any management position at or above the level that

  the Plaintiff occupies.

         32.       Ms. Grimsley is supervised by a white female, Georgia Edson, who is supervised

  by a white male, Mark Wester.

         33.       In or about August 2018, Ms. Monson learned that her counterparts, the Directors

  of Nursing in Grand Junction and Pueblo, who are not Asian or of Korean descent, were making

  more than she was. Pay levels for Nurse VIs, Vs, VIs, and IIIs are reflected in Exhibit A.
                                              PAGE 5 OF 13
Case 1:19-cv-01499-CMA-NYW Document 1 Filed 05/24/19 USDC Colorado Page 6 of 13




          34.    In 2018, Ms. Monson was making $93,624/year.

          35.    The Director of Nursing of the Pueblo Regional Center, who is a black male and

  holds a lesser classification of Nurse V, was making $100,236.

          36.    The Director of Nursing of the Grand Junction Regional Center, who is a white

  female and holds a lesser classification of Nurse V, was making $106,812.

          37.    Plaintiff sought to learn the reason for her lesser pay than the other Directors of

  Nursing who even held a lower class, but the Defendant failed to provide a reason for the pay

  disparity.

          38.    By information and belief, of all persons classified as Nurse VIs, and of all

  Directors of Nursing, in the Department of Human Services, Ms. Monson was and is the lowest

  paid. This is not accounted for by years in the position.

          39.    The median Nurse V and VI combined pay was approximately $104,000, a

  difference of $10,400 from what Ms. Monson is paid.

          40.     The highest paid Nurse VI was paid, in 2018, a salary of $131,412 per year.

          41.    Ms. Monson also learned that she was paid less than non-Asian-Pacific persons

  who were Mid-Level Providers (a.k.a. Nurse IV), two levels below her. For instance, her direct

  subordinate was paid $113,496 per year.

          42.    She was paid less than every single Mid-Level Provider.

          43.     Ms. Monson also learned that she was paid less than most Nurse IIIs.

          44.    Her other direct subordinate, who is a white male and who was a Nurse III, was

  paid $99,696 annually.

          45.    That subordinate received a pay increase shortly after this point, such that he was
                                             PAGE 6 OF 13
Case 1:19-cv-01499-CMA-NYW Document 1 Filed 05/24/19 USDC Colorado Page 7 of 13




  making well over $10,000 and possibly $20,000 more than the Plaintiff.

          46.    The Directors of Nursing at the other facilities had the same or fewer duties

  compared to the Plaintiff.

          47.    The position descriptions for the Directors of Nursing show that Ms. Monson had

  greater responsibilities than other Directors of Nursing.

          48.    Ms. Monson is responsible for a greater number of nurses than the other Directors

  of Nursing.

          49.    Ms. Monson is responsible for providing services to a greater number of

  patient-clients than the other Directors of Nursing.

          50.    Ms. Monson is responsible for supervising more staff than the other Directors of

  Nursing.

          51.    Ms. Monson has been paid less than non-Asian-Pacific individuals occupying

  positions below her, despite others performing fewer job duties than she. These employees are

  generally white and not Asian or Korean. The disparity in pay has continued through the present

  time.

          52.    Ms. Monson has sought pay increases starting in May 2016.

          53.    Ms. Monson’s requests for pay equity have been denied or ignored.

          54.    Ms. Monson between June and December 2018 initiated a grievance process

  seeking equal pay and an end to the discriminatory and retaliatory environment.

          55.    Ms. Monson’s grievance was initially ignored. Ms. Monson then complained that

  the Defendant was not complying with the State’s personnel grievance procedures, which are

  mandated under the State Personnel Board’s Rules.
                                             PAGE 7 OF 13
Case 1:19-cv-01499-CMA-NYW Document 1 Filed 05/24/19 USDC Colorado Page 8 of 13




          56.     Ms. Monson’s grievance was heard by Mark Wester, a white male Division

  Director, who stated that he didn’t know why Ms. Monson’s pay was unequal to other Directors

  and that an investigation was being conducted.

          57.     Ms. Monson received no relief or even response for the internal complaint about

  unequal wages and such is reflected in Mr. Wester’s letter relating to the grievance.

          58.     Mr. Wester’s written response to the grievance was issued on September 17, 2018.

          59.     The Department hired an outside investigator, who charged the Department

  $25,298.35 for work and gave the Defendant a discount of $26,598.08 from the total hourly

  charges of $51,896.43.

          60.     The total charges exceeded the amount of back pay that Ms. Monson could have

  claimed in 2018.

          61.     The Defendant took steps to retaliate against Ms. Monson for making outcries of

  discrimination.

          62.     The retaliatory acts have occurred in close proximity in time to Ms. Monson’s

  engaging in protected activity; no retaliatory act was ever taken against Ms. Monson from 2006,

  when she was hired through 2016, when she began the position of Director of Nursing.

          63.     As Ms. Monson took more and more action to request equal pay, the Defendant

  escalated and issued greater adverse actions and her supervisor Dawn Jacobs exhibited greater

  hostility to her.

          64.     Ms. Monson’s charge of discrimination and grievances angered and offended her

  supervisor, Dawn Jacobs, and others above her.

          65.     Ms. Jacobs engaged in frequent angry and offensive outbursts at Ms. Monson in
                                            PAGE 8 OF 13
Case 1:19-cv-01499-CMA-NYW Document 1 Filed 05/24/19 USDC Colorado Page 9 of 13




  meetings with her.

         66.     Ms. Jacobs belittles Ms. Monson and denigrates her abilities in front of other staff.

         67.     Ms. Jacobs, who is white, has made inappropriate and discriminatory comments

  about the accents of Asians.

         68.     The retaliation included the issuance of corrective action and potentially discipline,

  demotion, or termination.

         69.     On June 29, 2018, Ms. Monson filed a charge of discrimination with the EEOC,

  based on her race, (Asian-Pacific), national origin (Korean), sex (female), and for retaliation.

         70.     On March 28, 2019, Ms. Monson received a Right to Sue letter from the EEOC.

         71.     One month after the Right to Sue letter issued, on April 30, 2019, Ms. Monson was

  informed that she was under investigation for possible disciplinary action for failure to perform job

  duties and was placed on indefinite administrative leave.

         72.     On April 30, 3029, Ms. Monson was informed that she was being subjected to a

  pre-disciplinary meeting called a “Rule 6-10” meeting.

         73.     Ms. Monson has been diagnosed and treated for a stress reaction and anxiety as a

  result of her work environment and the hostilities of supervisors.

         74.     Ms. Monson has had to utilize her personal and sick time, as well as FMLA time,

  because of the stress and anxiety, from July 5 to August 6, 2018, and December 22, 2018 through

  January 1, 2019, and from May 20, 2019 through June 10, 2019.

         75.     Ms. Monson has been injured as a direct and proximate result of the discrimination

  and retaliation including loss of pay and loss of PERA retirement benefits, as well as other

  economic losses.
                                             PAGE 9 OF 13
Case 1:19-cv-01499-CMA-NYW Document 1 Filed 05/24/19 USDC Colorado Page 10 of 13




             76.   Ms. Monson has been injured emotionally and psychologically, lost enjoyment of

   life, suffered anxiety, upset, and distress and incurred medical expenses and personal expenses

   from the discriminatory and retaliatory acts of the Defendants.

                                     FIRST CLAIM FOR RELIEF

                               (Discrimination under 42 U.S.C. §2000e-2)

             77.   Plaintiff re-alleges and incorporates by reference all paragraphs above.

             78.   42 U.S.C. § 2000e-2 provides that: It shall be an unlawful employment practice for

   an employer (1) to fail or refuse to hire or to discharge any individual, or otherwise to discriminate

   against any individual with respect to his compensation, terms, conditions, or privileges of

   employment, because of such individual’s race, color, religion, sex, or national origin; or (2) to

   limit, segregate, or classify his employees or applicants for employment in any way which would

   deprive or tend to deprive any individual of employment opportunities or otherwise adversely

   affect his status as an employee, because of such individual’s race, color, religion, sex, or national

   origin.

             79.   The above-stated facts constitute disparate treatment on the basis of national origin

   in terms and conditions of employment, and in the compensation of Plaintiff compared to white

   and non-Asian-Pacific workers.

             80.   All of the Nurse VI’s perform substantially equal work Plaintiff’s pay level is

   below not only those of equivalent positions but also those in positions classified well below her.

             81.   The other nurses who receive higher pay are not of Ms. Monson’s protected classes

   and most are white.

             82.   The Department has failed and refused to provide any legitimate business
                                              PAGE 10 OF 13
Case 1:19-cv-01499-CMA-NYW Document 1 Filed 05/24/19 USDC Colorado Page 11 of 13




   justification for the disparity.

           83.     The difference in pay between the Plaintiff and other employees is based in whole

   or in part on Plaintiff’s protected classes as a person with Asian-Pacific and Korean background.

           84.     Defendant’s conduct proximately caused the losses and injuries to Plaintiff,

   including reduced income and as specified above.

           85.     Defendant’s acts were a violation of Plaintiff’s federally protected rights.

                                      SECOND CLAIM FOR RELIEF

                                  (Retaliation under 42 U.S.C. §2000e-3)

           86.     Plaintiff re-alleges and incorporates herein all paragraphs above.

           87.     42 U.S.C. § 2000e-3 (a) provides that: It shall be an unlawful employment practice

   for an employer to discriminate against any of his employees or applicants for employment, for

   an employment agency, or joint labor-management committee controlling apprenticeship or other

   training or retraining, including on-the-job training programs, to discriminate against any

   individual, or for a labor organization to discriminate against any member thereof or applicant for

   membership, because he has opposed any practice made an unlawful employment practice by this

   subchapter, or because he has made a charge, testified, assisted, or participated in any manner in an

   investigation, proceeding, or hearing under this subchapter.

           88.     Plaintiff, in speaking out about discriminatory pay inequity and other

   discriminatory acts, filing and participating in a pay differential grievance process, participating in

   a pay differential investigation in late 2018, and filing a charge of discrimination and participating

   in that process, engaged in protected activity each time she raised the issue of pay differential.

           89.     Plaintiff also engaged in protected activity in filing State Personnel Board appeals
                                              PAGE 11 OF 13
Case 1:19-cv-01499-CMA-NYW Document 1 Filed 05/24/19 USDC Colorado Page 12 of 13




   alleging discrimination.

          90.     The Defendants have retaliated against the Plaintiff by targeting her for disciplinary

   action and termination, downgrading her performance evaluations so that she obtains lesser raises

   (if any), calling disciplinary meetings against her, issuing her corrective actions back pay and front

   pay, of placing Plaintiff on administrative leave, initiating investigations against her, calling

   disciplinary meetings against her, and issuing corrective actions against her, as well as threatening

   her with write-ups and through an abusive environment.

          91.     The Defendant’s actions were taken based on Ms. Monson’s engaging in protected

   activities and a violation of 42 U.S.C. § 2000e-3.

                                        PRAYER FOR RELIEF

          Plaintiff prays that this Court enter judgment for the Plaintiff and award Plaintiff damages,

   including:

          1.      Economic damages, including without limitation lost back wages and benefits.

          2.      Future wage loss and benefit loss, including the loss that will occur because of

   implications to Plaintiff’s PERA retirement benefits that are based on wages;

          3.      Compensatory damages, including without limitation, special damages, medical

   expenses, and damages for loss of reputation, loss of opportunity for professional growth, loss of

   opportunity for promotion;

          4.      Non-economic damages for emotional distress, pain and suffering, inconvenience,

   mental anguish, loss of reputation, and other non-pecuniary losses;

          5.      An award of reasonable attorney’s fees and costs pursuant to 42 U.S.C. § 2000e-5;

          6.      Pre-judgment and post-judgment interest as provided for under the law from the
                                              PAGE 12 OF 13
Case 1:19-cv-01499-CMA-NYW Document 1 Filed 05/24/19 USDC Colorado Page 13 of 13




   earliest possible date; and

           7.      Such other relief as the Court deems just and proper.

   Plaintiff requests a trial by jury.

           Respectfully submitted 24th day of May, 2019.

                                                        FINGER LAW, P.C.

                                                        /s/ Casey J. Leier
                                                        Casey J. Leier, # 45155
                                                        William S. Finger, # 7224
                                                        P.O. Box 1477
                                                        Evergreen, CO 80437
                                                        Phone: (303) 674-6955
                                                        Fax: (303) 674-6684
                                                        Email: casey@fingerlawpc.com
                                                        Bill@fingerlawpc.com
                                                        Attorneys for Plaintiff


   Plaintiff’s Address:
   9140 W. 35th Ave.
   Wheat Ridge, CO 80033




                                             PAGE 13 OF 13
